           Case 2:18-cr-00018-RCJ-GWF Document 62 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9   UNITED STATES,

10                  Plaintiff,                           Case No. 2:18-cr-00018-RCJ-GWF

11   vs.                                                              ORDER

12   OREN SNOWDEN,

13                  Defendant.

14

15          Defendant moves pro se for compassionate release based on the ongoing COVID-19

16   pandemic pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 59.) This motion is procedurally

17   defective as Defendant has not presented evidence that he has exhausted this request with the

18   warden of his prison. See United States v. Baye, 464 F. Supp. 3d 1178, 1187 (D. Nev. 2020)

19   (holding that the exhaustion provision is inexcusable). The Court therefore denies this motion

20   without prejudice.

21          Defendant moves for appointment of counsel for an attorney to represent him to pursue

22   compassionate release. (ECF No. 58.) Pursuant to General Order 2020-06, 1 “[t]he Federal Public

23
     1
24    This order is available at https://www.nvd.uscourts.gov/wp-content/uploads/2020/04/General-
     Order-2020-06-re-FIRST-STEP-Act.pdf.

                                                1 of 2
           Case 2:18-cr-00018-RCJ-GWF Document 62 Filed 12/01/20 Page 2 of 2




 1   Defender’s office (‘FPD’) is hereby appointed to represent a defendant if that defendant files a pro

 2   se section 3582(c)(1)(A) motion.” Therefore, appointment is appropriate. The FPD however raises

 3   a conflict of interest if it were to represent Defendant in this matter. (ECF No. 60.) The FPD thus

 4   moves that this Court appoint CJA counsel to assist Defendant to pursue a motion for

 5   compassionate release if it would not be frivolous. (Id.) The Court grants the FPD’s motion and

 6   denies Defendant’s motion as moot.

 7                                            CONCLUSION

 8          IT IS HEREBY ORDERED that Defendant’s Motion for Appointment of Counsel (ECF

 9   No. 58) is DENIED AS MOOT.

10          IT IS FURTHER ORDERED that Defendant’s Motion for Compassionate Release (ECF

11   No. 59) is DENIED WITHOUT PREJUDICE.

12          IT IS FURTHER ORDERED that FPD’s Motion for Appointment of Counsel (ECF No.

13   59) is
     60) is GRANTED.
            GRANTED.

14          IT IS SO ORDERED.

15          Dated: December 1, 2020.

16

17                                                 _____________________________________
                                                             ROBERT C. JONES
18                                                        United States District Judge

19

20

21

22

23

24

                                                  2 of 2
